Citation Nr: 1453852	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-11 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, claimed as due to exposure to herbicides or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1951 to April 1954 and from May 1960 to November 1977.  He died in February 2008, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  According to his certificate of death, the appellant died in February 2008, and the immediate cause of his death was metastatic adenocarcinoma.  The origin of the Veteran's metastatic adenocarcinoma is not entirely clear, and the Board finds a remand is necessary in order to obtain an opinion from a medical professional.  An opinion should also be obtained with respect to whether the Veteran's service-connected residuals of a cerebrovascular accident caused or contributed to his death.

The Veteran had approximately 20 years of active duty service between the period of May 1951 through November 1977.  He is presumed to have been exposed to Agent Orange, and the appellant's accredited representative, in a November 2014 informal hearing presentation, has asserted that the Veteran was exposed to ionizing radiation while stationed in West Germany.  While the Veteran's Agent Orange exposure has been verified, his exposure to ionizing radiation has not.  Therefore, it is necessary to remand this claim in order to attempt to verify the Veteran's reported exposure to ionizing radiation.  

Finally, while this claim is on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records and associate these records with the claims file.

2.  Following completion of the above, send the Veteran's claims file to an appropriate expert or experts for review and a determination on the following questions: 

(a)  Please identify whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's metastatic adenocarcinoma originated in (i) his lungs, (ii) his kidney(s), or (iii) elsewhere.  

(b)  If the Veteran's adenocarcinoma is not found to have originated in his lungs, please identify whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's metastatic adenocarcinoma is related to his in-service exposure to Agent Orange.

(c)  Please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected residuals of a cerebrovascular accident caused or contributed to his death.  

For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

A complete rationale for any opinion should be provided.

4.  If the claim at issue is not able to be granted based on the above development, take appropriate steps to attempt to verify the November 2014 allegations of the appellant's representative concerning the Veteran's possible exposure to ionizing radiation in service.  These steps should include obtaining the Veteran's entire service personnel records file and obtaining a dosimetry estimate.  If appropriate, this information should be sent, along with the claims file, to an appropriate examiner for an opinion concerning whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's metastatic adenocarcinoma was etiologically related to exposure to ionizing radiation in service.  A complete rationale for any opinion should be provided.

5.  After the development requested above has been completed, again review the record.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



